           Case 1:20-cv-10264-AJN Document 8 Filed 02/12/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      2/12/2021

 Lisa Jones,

                        Plaintiff,
                                                                               20-cv-10264 (AJN)
                –v–
                                                                                    ORDER
 EIB Riverdale Crossing LLC, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

        The Court is in receipt of the parties’ joint letter and proposed case management plan.

The parties indicated in paragraph one of their proposed case management plan that they consent

to conduct all further proceedings before a Magistrate Judge, including motions and trial.

However, the parties also filled out the remaining paragraphs of the proposed case management

plan.

        By February 16, 2021, the parties should clarify by joint letter whether they consent to

conducting all further proceedings before a Magistrate Judge pursuant to 28 U.S.C. § 636(c). If

so, they should fill out the Notice, Consent, and Reference form attached to this order and return

the form the Clerk of Court. The form is also available on the Court’s website at

https://www.nysd.uscourts.gov/forms/consent-proceed-us-magistrate-judge. In this case, the

assigned Magistrate Judge will conduct all further proceedings in this case.

        If the parties do not consent to conducting all further proceedings before a Magistrate

Judge, the Court will enter the parties’ case management plan.

        The Court finds that a conference is unnecessary at this time and so adjourns sine die the

initial pretrial conference scheduled for February 19, 2021.
        Case 1:20-cv-10264-AJN Document 8 Filed 02/12/21 Page 2 of 3




      SO ORDERED.


Dated: February 12, 2021                 __________________________________
       New York, New York                         ALISON J. NATHAN
                                                United States District Judge




                                     2
Case 1:20-cv-10264-AJN Document 8 Filed 02/12/21 Page 3 of 3
